As filed with the Securities and Exchange Commission on ^ January 30, 2006 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 67 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 69 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on ^ January 30, ^ 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrant's Putnam ^ Prime Money Market Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Putnam Prime Money Market Fund 1| 30| 06 Prospectus Institutional Class (Class I shares) Service Class (Class S shares) Investor Service Class (Class A shares) Investor Service Plus Class (Class R shares) Investment Category: Income CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 2 Fees and expenses 3 What are the funds main investment strategies and related risks? 5 Who manages the fund? 8 How does the fund price its shares? 9 How do I buy fund shares? 10 How do I sell fund shares? 13 Fund distributions and taxes 14 Financial highlights 15 This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment
